Title: Credentials as a Delegate to Continental Congress, 14 December 1779
From: Beckley, John
To: Madison, James,Henry, James,Walker, John,Jones, Joseph



In the House of Delegates. the 14th: December 1779

Resolved that James Henry, Joseph Jones, James Madison jn. and John Walker Esquires, be appointed Delegates to represent this Commonwealth in Congress untill the first Monday in November next, in the room of the Gentlemen who have resigned; they having been so elected by joint ballot of both Houses of Assembly.
Teste.

December 14th: 1779.John Beckley C. h. d.
Agreed to by the SenateA Copy
Will: Drew; C. S.John Beckley C. h. d.

